BAILES, Judge.
This is a companion case to that of Luke et al. v. Theriot et al. on the docket of this court this day decided and which is reported in 195 So.2d 685.
Plaintiffs herein sue defendants to recover damages sustained by them in the vehicular collision described in the companion case. Plaintiff, Mrs. Gertie Hebert, sues to recover damages for physical injuries, and her husband, Vernon Hebert, seeks to recover damages for physical injuries sustained by his minor son, and individually for medical expenses incurred in treatment of his wife and minor son, and for damages to his automobile. The trial court awarded Mrs. Gertie Hebert damages in the amount of $2,500, Mr. Vernon Hebert damages in the amount of $2,566.14 individually and the sum of $150 for the use and benefit of his minor son, Ferrell Hebert, against John Theriot, Jr., and rejected plaintiffs demands against Donald Munson and Lum-bermens Mutual Casualty Company. Judgment was also rendered herein in favor of Donald Munson and Lumbermens Mutual Casualty Company and against John Theriot, Jr., rejecting the latter’s demands asserted in his third party petition, at his costs, all of which is fully discussed in the companion suit.
As the appellants do not complain in their briefs either of the excessiveness or inadequacy of the awards of damages, we find no need to discuss the trial court’s awards in favor of the plaintiffs.
For these reasons, as well as the reasons assigned in the companion case above cited, the judgment appealed from is affirmed, at appellants’ cost.
Affirmed.